DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The election of species as set forth in the action dated 07/28/2020 is hereby withdrawn in view of Applicant’s amendment to the claims filed 02/09/2021. Claim 7 is rejoined with Group I claims 1-14 and 18-20, and examined for patentability. As Applicant has required examination of a metal including silver in combination as set forth in the amended claim 20, a search for the subject matter of claim 20 is seen to substantially include the subject matter of claim 7. The new grounds of rejection presented in this office action are considered to be necessitated by Applicant’s amendment.  
	Claims 15-17 remain withdrawn without traverse. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2014/0306381, hereinafter referred to as "Raj") in view of Laine et al. (US 2021/0028444, hereinafter referred to as "Laine"). 
Regarding claims 1-3, 7, 13-14 and 18-19, Raj teaches a method of flash sintering a multilayered body including a layer of a cathode composition, wherein the layer can be a composite from a combination of ceramic and metallic particles (Abstract, [0013-0014, 0017]). Raj further teaches flash sintering processes being applied to several metal oxides [0125]. However, Raj does not teach a mixture comprising a lithium oxide and a metal. 
Laine teaches a ceramic-metal composite film of LiCoO2 and Ag as a cathode material for battery and fuel cells [0021-0022, 0031], and further teaches mixing and sintering of LiCoO2 powders and Ag nanopowders to form the composite layer [0083, 0259]. Laine discloses the ceramic-metal nano-silver composite has having increased electrical conductivity and complementary movement of Li+ when used as cathode materials [0149, 0197]. 
2-Ag composite cathode material of Laine in order to improve electrical conductivity and movement of Li+ in the multilayered body. Furthermore, as Laine teaches using the ceramic-metal composite in fuel cells and batteries [0031], it would have been obvious to one of ordinary skill to adapt the cathode material to battery applications. 
Regarding claim 4, Laine teaches the metal powder for the ceramic-metal composite can include Ag in combination with other metals [0060], such that including two metals in the powder mixture for the cathode material of Raj in view of Laine would have been obvious to one of ordinary skill in the art. 
Regarding claims 8-9, Raj teaches a flash sintering temperature range of 300-1300ºC at a heating rate of 1-100ºC/min [0008, 0020]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 10, Raj teaches that within a layer of cathode material, a concentration of metal particles in the ceramic-metal mixture is greater 0 and up to 40% (claim 8). Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Additionally, Laine teaches an example of lithium oxide-Ag composite material with 6 vol.% Ag [0261], such that including 6 vol.% Ag in the ceramic-metal mixture of Raj in view of Laine would have been obvious to one of ordinary skill. 
Regarding claim 11, Raj teaches a de-binding treatment prior to sintering at up to 850ºC [0230, 0264], such that heating at a higher first temperature for de-binding prior to flash-sintering at a lower temperature would have been obvious to one of ordinary skill in the art when flash sintering at the lower end of the sintering temperature range of Raj [0008]. 
claim 12, Raj teaches a retained porosity in the cathode layer can range from 30-40% [0015], rendering obvious relative densities of 60-70% in the produced layer. 

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2014/0306381, hereinafter referred to as "Raj") in view of Laine et al. (US 2021/0028444, hereinafter referred to as "Laine") as applied to claims 1 and 18 above, and further in view of Hong et al. (US 2012/0034533, hereinafter referred to as "Hong").
Regarding claims 5-6 and 20, the combination of Raj and Laine teaches ceramic-metal mixture with a lithium oxide and silver, and Laine further teaches that the metal can include Ag in combination with other metals [0060]. However, the Raj in view of Laine does not teach including Al in the mixture. 
Hong teaches a mixture of LiCoO2 powder and Al powder for form an Al-coated LiCoO2 cathode active material [0046, 0060]. Hong teaches that Al-coated LiCoO2 is effective in preventing side reactions with electrolytes in battery applications [0047-0048]. 
It would have been obvious to one of ordinary skill in the art to have modified the LiCoO---2-Ag powder mixture in the method of Raj in view of Laine and included an Al powder as taught by Hong as doing so would help prevent side reactions with an electrolyte layer of the multilayer sintered body. 

Response to Arguments
Applicant's arguments filed 02/09/2021 with regards to prior art rejections over Raj (US 2014/0306381) in view of Hong (US 2012/0034533) have been fully considered but they are not persuasive. 
2 and Al [0060], which is seen to be relevant to the teachings of Raj including sintering of ceramic and metal powders to produce cathode layer materials (Abstract), such that one of ordinary skill would recognize that a composite powder of LiCoO-2 and Al as taught by Hong could be adapted as the ceramic-metal composite powder disclosed in Raj. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736